[Cite as State v. Rivard, 2013-Ohio-4178.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                 :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :
KASSIDY M. RIVARD                            :       Case No. 13-COA-007
                                             :
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Ashland County
                                                     Court of Common Pleas, Case No.
                                                     12-CRI-061




JUDGMENT:                                            Dismissed



DATE OF JUDGMENT:                                    September 23, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RAMONA FRANCESCONI ROGERS                            MATTHEW MALONE
Ashland County Prosecutor                            11 1/2 E. Second Street
PAUL T. LANGE                                        Ashland, OH 44805
Assistant Prosecuting Attorney
110 Cottage Street, Third Floor
Ashland, OH 44805
Ashland County, Case No. 13-COA-0007                                                    2

Baldwin, J.

      {¶1}    Defendant-appellant Kassidy M. Rivard appeals her sentence from the

Ashland County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    On May 24, 2012, the Ashland County Grand Jury indicted appellant on

one count of illegal processing of drug documents in violation of R.C. 2925.23(B)(1), a

felony of the fifth degree, and one count of illegal processing of drug documents in

violation of R.C. 2925.23(A), also a felony of the fifth degree. At her arraignment on May

31, 2012, appellant entered a plea of not guilty to the charges.

      {¶3}    Thereafter, on November 19, 2012, appellant withdrew her former not

guilty plea and entered a plea of guilty to the charge of illegal processing of drug

documents in violation of R.C. 2925.23(A). The remaining charge was dismissed. As

memorialized in a Judgment Entry filed on January 23, 2013, appellant was sentenced

to six (6) months in prison and fined $500.00. In addition, appellant’s operator’s license

was suspended for a period of five (5) years. The trial court denied appellant’s motion

for a stay of execution. A Nunc Pro Tunc Judgment Entry was filed on February 5, 2013.

      {¶4}    Appellant now raises the following assignment of error on appeal:

      {¶5}    THE COURT OF COMMON PLEAS OF ASHLAND COUNTY, OHIO

IMPOSED A SENTENCE UPON DEFENDANT/APPELLANT THAT WAS CLEARLY

AND CONVINCINGLY CONTRARY TO LAW AND/OR AN ABUSE OF SAID COURT’S

DISCRETION.

                                                I
Ashland County, Case No. 13-COA-0007                                                        3


      {¶6}    Appellant, in her sole assignment of error, challenges the length of her

sentence.

      {¶7}    Because appellant has completed the sentence imposed by the Ashland

County Common Pleas Court, the issue for determination is whether appellant's appeal

in this matter is moot.

      {¶8}    An appeal challenging a conviction is not moot even if the entire sentence

has been served before the appeal is heard, because “[a] person convicted of a felony

has a substantial stake in the judgment of conviction which survives the satisfaction of

the judgment imposed upon him or her.” State v. Golston, 71 Ohio St.3d 224, 1994-

Ohio-109, 643 N.E.2d 109, paragraph one of the syllabus. “However, this logic does not

apply if appellant is appealing solely on the issue of the length of his sentence and not

on the underlying conviction. If an individual has already served his sentence, there is

no collateral disability or loss of civil rights that can be remedied by a modification of the

length of that sentence in the absence of a reversal of the underlying conviction.” State

v. Campbell, 166 Ohio App.3d 363, 2006-Ohio-2294, 850 N.E.2d 799, paragraph eight,

citing State v. Beamon, 11th Dist. Lake No.2000-L-160, 2001-Ohio-8712.
Ashland County, Case No. 13-COA-0007                                                    4


      {¶9}   Appellant, who has already served her sentence, is not challenging her

underlying conviction. While appellant requests that the case be remanded for

resentencing, an appeal in her favor would grant her no relief as she has already been

released from incarceration on this charge. Appellant's assignment of error is, therefore,

moot. The appeal from the judgment of the Ashland County Court of Common Pleas is

dismissed. See, for example, State v. Howell, 5th Dist. Stark No. 2001CA00346, 2002-

Ohio-3947.


By: Baldwin, J.

Hoffman, P. J. and

Farmer, J. concur.




                                        HON. CRAIG R. BALDWIN



                                        HON. WILLIAM B. HOFFMAN



                                        HON. SHEILA G. FARMER




CRB/dr
[Cite as State v. Rivard, 2013-Ohio-4178.]


                   IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :
                                                :
        Plaintiff - Appellee                    :
                                                :
-vs-                                            :      JUDGMENT ENTRY
                                                :
KASSIDY M. RIVARD                               :
                                                :
        Defendant - Appellant                   :      CASE NO. 13-COA-007


        For the reasons stated in our accompanying Memorandum-Opinion, the appeal is

dismissed. Costs assessed to appellant.




                                             HON. CRAIG R. BALDWIN



                                             HON. WILLIAM B. HOFFMAN



                                             HON. SHEILA G. FARMER